Case 1:19-cr-00102-RJD-CLP Document 82 Filed 03/29/21 Page 1 of 1 PageID #: 543




                                                    March 29, 2021


By ECF
The Honorable Raymond J. Dearie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Jose Carlos Grubisich, 19 Cr. 102 (RJD)

Dear Judge Dearie:

       We write on behalf of Mr. Jose Carlos Grubisich to respectfully request that the Court
schedule an in-person plea hearing on April 15, 2021 at 11:00 a.m. The government joins in this
request.

       There are no status conferences currently scheduled in this case. During the last status
conference on November 9, 2020, the Court excluded time under the Speedy Trial Act until July
19, 2021. See November 9, 2020 Minute Entry.

                                                    Respectfully submitted,


                                              By:       /s/ Edward Y. Kim
                                                    KRIEGER KIM & LEWIN LLP
                                                    500 Fifth Avenue, 34th Floor
                                                    New York, New York 10110
                                                    Tel.: (212) 390-9550
                                                    Edward.Kim@KKLllp.com
                                                    Henry.Ross@KKLllp.com
                                                    BRACEWELL LLP
                                                    1251 Avenue of the Americas, 49th Floor
                                                    New York, New York 10020
                                                    Tel.: (212) 508-6100
                                                    Paul.Shechtman@Bracewell.com
                                                    Attorneys for Jose Carlos Grubisich

cc:    All counsel of record
